NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARMEET SINGH,                                  No.    19-71754

                Petitioner,                     Agency No. A215-666-179

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2020**
                                 Seattle, Washington

Before: CLIFTON and M. SMITH, Circuit Judges, and DONATO,*** District
Judge.

      Harmeet Singh, a native and citizen of India, petitions for review of an order

of the Board of Immigration Appeals (BIA) dismissing his appeal from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
immigration judge’s (IJ) denial of asylum, withholding of removal, and CAT

relief. We deny the petition.

      We review the BIA’s legal determination de novo and its factual findings for

substantial evidence. Singh v. Whitaker, 914 F.3d 654, 658 (9th Cir. 2019).

Factual findings “are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      The BIA’s adverse credibility determination is supported by substantial

evidence. Credibility findings must be upheld “so long as even one basis is

supported by substantial evidence.” Rizk v. Holder, 629 F.3d 1083, 1088-89 (9th

Cir. 2011). On several issues, Singh’s testimony before the IJ was inconsistent

with his prior statements. See 8 U.S.C. § 1158(b)(1)(B)(iii). For example, Border

Patrol records show that when Singh was interviewed shortly after entering the

country in April 2018, he reported that he had no family in the United States. He

later testified that his sister has been living in Fresno, California, since 2014.

      The BIA and IJ did not have to accept Singh’s explanation for this

inconsistency. See Cortez-Pineda v. Holder, 610 F.3d 1118, 1124 (9th Cir. 2010).

Singh claims that Border Patrol agents asked him whether he had any American

citizen relatives and that he answered no because his sister and brother-in-law are

currently in asylum proceedings. However, the Border Patrol record of the

interview indicates that Singh was asked whether he had any family or friends


                                            2                                        19-71754
residing in the United States, to which he answered no. The BIA and IJ considered

his explanation, and both found the Border Patrol’s record to be an accurate

account of Singh’s initial interview. Singh provides no reason to overturn that

finding. Because the adverse credibility determination was based on substantial

evidence, the asylum and withholding claims that depend on that non-credible

testimony were permissibly denied. See Shrestha v. Holder, 590 F.3d 1034, 1048

n.6 (9th Cir. 2010).

      The BIA’s determination that Singh did not submit reasonably available

evidence to corroborate his claims is also supported by substantial evidence.

Singh’s petition does not challenge the BIA’s finding that his sister, who lives in

Fresno, was available to testify.

      Singh has not demonstrated he is entitled to CAT relief since his claim was

based on statements the BIA determined not to be credible, and there is no

independent evidence in the record to show he is eligible. Id. at 1048-49.

      PETITION FOR REVIEW DENIED.




                                          3                                     19-71754